Eewall, Judge:
This appeal for reappraisement has been submitted upon the following stipulation :
It is hereby stipulated and agreed by and between the attorneys for the parties hereto, that the instant appeal to reappraisement covers peeled tomatoes in tins which were exported from Italy. That the said merchandise and the issues involved in the instant appeal to reappraisement are the same in all material respects as the merchandise and issues involved in United States v. Luigi Vitelli Elvea, Inc., et al., Reap. Dec. 5941; that the merchandise covered by the instant •appeal to reappraisement was, at the time of exportation thereof, sold and freely offered for sale in Italy to all purchasers in the ordinary course of trade, packed *374ready for shipment in the usual wholesale quantities, in Naples, one of the principal markets of Italy for exportation to the United States, at the values at which said peeled tomatoes were entered.
It is further stipulated and agreed that the record in Reap. Dec. 5941 be incorporated herein and the said appeal to reappraisement is submitted on this stipulation.
The instant reappraisement appeal is abandoned as to all other merchandise other than the aforementioned peeled tomatoes.
On the agreed facts I find that the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the peeled tomatoes here involved, and that such values are the entered values.
The appeal having been abandoned insofar as it relates to all other merchandise, to the extent of said abandonment, is hereby dismissed.
Judgment will be rendered accordingly.